People v Basagoitia (2016 NY Slip Op 02844)





People v Basagoitia


2016 NY Slip Op 02844


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
BETSY BARROS, JJ.


2005-01316
 (Ind. No. 1318/03)

[*1]The People of the State of New York, respondent,
v Juan Basagoitia, appellant.


Juan Basagoitia, Stormville, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John Castellano, Johnnette Traill, and Rona I. Kugler of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 7, 2008 (People v Basagoitia, 55 AD3d 619), affirming a judgment of the Supreme Court, Queens County, rendered January 26, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., LEVENTHAL, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court